          Case 2:18-cv-00531-BSJ Document 18-1 Filed 01/06/19 Page 1 of 2




Christopher B. Snow (8858)
Shaunda L. McNeill (14468)
CLYDE SNOW & SESSIONS
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2516
Telephone: 801.322.2516
cbs@clydesnow.com
slm@clydesnow.com
Attorneys for Defendant Alpine Securities Corporation


                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 EMILY NANCE,
                                                     ORDER GRANTING STIPULATED
                        Plaintiff,                   MOTION TO DISMISS WITHOUT
                                                             PREJUDICE
 v.

 ALPINE SECURITIES CORPORATION,
                                                           Case No. 2:18-cv-00531
                        Defendant.
                                                            Judge Bruce S. Jenkins



         This matter is before this Court pursuant to the Stipulated Motion to Dismiss Without

Prejudice (“Motion”) filed by the parties on January 6, 2019. Having reviewed the Motion and

for good cause appearing, it is hereby ORDERED, ADJUDGED AND DECREED that the

above-captioned action is dismissed without prejudice.



DATED this ___ day of January, 2019.




{01455347-1 }
          Case 2:18-cv-00531-BSJ Document 18-1 Filed 01/06/19 Page 2 of 2




                                        BY THE COURT


                                        Judge Bruce C. Jenkins
                                        United States District Court

APPROVED AS TO FORM:

/s/ David J. Holdsworth
David J. Holdsworth
Attorney for Plaintiff
Electronically signed with permission




{01455347-1 }
